Case:21-11389-TBM Doc#:1 Filed:03/23/21   Entered:03/23/21 15:10:35 Page1 of 34




      Air Care, Inc.
      PO Box 352
      Lamar, CO 81052-0352


      BagCorp
      5858 Westheimer Rd Ste 500
      Houston, TX 77057-5645


      Bijou Telephone
      1070 US Highway 36
      Byers, CO 80103-9707


      Botanacor
      1301 S Jason St Unit K
      Denver, CO 80223-3495


      CNH
      PO Box 71264
      Philadelphia, PA    19176-6264


      Craig, Amber
      PO Box 713
      Strasburg, CO    80136-0713


      Denali Law Firm LLC
      8958 Southhurst St
      Littleton, CO 80129-2785
Case:21-11389-TBM Doc#:1 Filed:03/23/21   Entered:03/23/21 15:10:35 Page2 of 34




      Enviro Gas
      125 W Bridge St # F
      Brighton, CO 80601-2834


      Frederick L. Ginsburg, Esq.
      PO Box 697
      Parker, CO 80134-0697


      Havasim
      1142 Amanda
      Canyon Lake, TX    78133-5344


      Hixson Farms
      7943 County Road Dd
      Lamar, CO 81052-9700


      IREA
      PO Box A 5496 N US Hwy 85
      Sedalia, CO 80135-0220


      Mile High Commissary
      22730 E Prentice Pl
      Aurora, CO 80015-6545


      Premier Portables
      PO Box 9
      Byers, CO 80103-0009
Case:21-11389-TBM Doc#:1 Filed:03/23/21   Entered:03/23/21 15:10:35 Page3 of 34




      Rain Flo
      929 Reading Rd
      East Earl, PA 17519-9314


      RFMC LLC
      803 S 1st St
      Rocky Ford, CO    81067-2301


      Swims Disposal
      PO Box 411
      Byers, CO 80103-0411


      Wagner Equipment
      PO Box 919000
      Denver, CO 80291-9000


      Western Irrigation
      2990 Morton Rd
      Garden City, KS 67846-8380


      Xcel Energy
      P O Box 9477
      Minneapolis, MN    55484-0001
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                           Entered:03/23/21 15:10:35 Page4 of 34




           Fill in this information to identify the case:

 Debtor name        Strasburg Pharms LLC

 United States Bankruptcy Court for the:           DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                           Check all that apply                        (before deductions and
                                                                                                                                          exclusions)

       From the beginning of the fiscal year to filing date:                                  Operating a business                                   $80,000.00
       From 1/01/2021 to Filing Date
                                                                                               Other


       For prior year:                                                                        Operating a business                                   $17,010.46
       From 1/01/2020 to 12/31/2020
                                                                                               Other


       For year before that:                                                                  Operating a business                                $1,361,000.00
       From 1/01/2019 to 12/31/2019
                                                                                               Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                              Description of sources of revenue           Gross revenue from
                                                                                                                                          each source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                           Entered:03/23/21 15:10:35 Page5 of 34
 Debtor       Strasburg Pharms LLC                                                                      Case number (if known)



    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
    Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
    relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                         Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                           Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                           Description of the action creditor took                          Date action was                  Amount
                                                                                                                              taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                      Nature of case              Court or agency's name and                 Status of case
              Case number                                                                 address
       7.1.   Lyk Welby LLC v. Global NV                      Landlord/Tenant             Adams County District                       Pending
              Corp                                            collection suit             Court                                         On appeal
              2020 CV 30335                                                               1100 Judicial Center Dr
                                                                                                                                        Concluded
                                                                                          Brighton, CO 80601-8873


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
              Recipient's name and address                    Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                           Entered:03/23/21 15:10:35 Page6 of 34
 Debtor        Strasburg Pharms LLC                                                                     Case number (if known)



       Description of the property lost and how              Amount of payments received for the loss                    Dates of loss          Value of property
       the loss occurred                                                                                                                                     lost
                                                             If you have received payments to cover the loss, for
                                                             example, from insurance, government compensation, or
                                                             tort liability, list the total received.

                                                             List unpaid claims on Official Form 106A/B (Schedule
                                                             A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                Who was paid or who received the                If not money, describe any property transferred               Dates               Total amount or
                transfer?                                                                                                                                  value
                Address
       11.1.    Jon B. Clarke, P.C.
                18 S Wilcox St Ste 200
                Castle Rock, CO 80104-1968                      0.00                                                                                         $0.00

                Email or website address
                jclarke@clarkepclaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                  Describe any property transferred                     Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
               Who received transfer?                         Description of property transferred or                     Date transfer was        Total amount or
               Address                                        payments received or debts paid in exchange                made                              value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                   Dates of occupancy
                                                                                                                          From-To
       14.1.    2300 W 76th Ave Ste 300                                                                                   _________ - October 2020
                Denver, CO 80221-3319

 Part 8:       Health Care Bankruptcies


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case:21-11389-TBM Doc#:1 Filed:03/23/21                                          Entered:03/23/21 15:10:35 Page7 of 34
 Debtor      Strasburg Pharms LLC                                                                       Case number (if known)



15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                     Nature of the business operation, including type of services the           If debtor provides meals
                                                              debtor provides                                                            and housing, number of
                                                                                                                                         patients in debtor’
                                                                                                                                                           s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and                Last 4 digits of           Type of account or           Date account was          Last balance before
                Address                                       account number             instrument                   closed, sold,              closing or transfer
                                                                                                                      moved, or
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                     Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?
                                                                   Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                   Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case:21-11389-TBM Doc#:1 Filed:03/23/21                                          Entered:03/23/21 15:10:35 Page8 of 34
 Debtor      Strasburg Pharms LLC                                                                       Case number (if known)




 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                  Court or agency name and               Nature of the case                           Status of case
       Case number                                                 address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To
       26a.1.       Geoffrey Goudy, CPA                                                                                                       2019 to date
                    139 N Meldrum St
                    Fort Collins, CO 80521-2653

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case:21-11389-TBM Doc#:1 Filed:03/23/21                                            Entered:03/23/21 15:10:35 Page9 of 34
 Debtor      Strasburg Pharms LLC                                                                       Case number (if known)



           None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       ACM Management                                                                                                        2019 - 2020
                    220 - 333 Terminal Ave
                    Vancouver, BC V6A U-C1

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                     If any books of account and records are unavailable,
                                                                                                            explain why
       26c.1.       Debtor                                                                                  All are available



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Brad J. Wyatt                                225 Union Blvd Ste 250                                Manager                                ____%
                                                    Denver, CO 80228-1574



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

                Name and address of recipient                 Amount of money or description and value of                Dates              Reason for providing
                                                              property                                                                      the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6

Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case:21-11389-TBM Doc#:1 Filed:03/23/21                                           Entered:03/23/21 15:10:35 Page10 of 34
 Debtor      Strasburg Pharms LLC                                                                       Case number (if known)




    Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                              corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                              corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        March 23, 2021

 /s/ Brad J. Wyatt                                                     Brad J. Wyatt
 Signature of individual signing on behalf of the debtor               Printed name

 Position or relationship to debtor        Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case:21-11389-TBM Doc#:1 Filed:03/23/21                                  Entered:03/23/21 15:10:35 Page11 of 34


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO, DENVER DIVISION

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Strasburg Pharms LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  225 Union Blvd
                                  Ste 250
                                  Lakewood, CO 80228-1574
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                      Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       A FAQ is under construction at time of filing


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
            Case:21-11389-TBM Doc#:1 Filed:03/23/21                                       Entered:03/23/21 15:10:35 Page12 of 34
Debtor    Strasburg Pharms LLC                                                                         Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “ small          Chapter 11. Check all that apply:
     business debtor”must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor” ) must
     check the second sub-box.
                                                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                                 (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                                    Case number
                                                District                                  When                                    Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an             Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor     Global NV Corp                                                     Relationship            Parent
                                                District   USBC Colorado                  When                                Case number, if known   21-_________


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
            Case:21-11389-TBM Doc#:1 Filed:03/23/21                                    Entered:03/23/21 15:10:35 Page13 of 34
Debtor   Strasburg Pharms LLC                                                                      Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
            Case:21-11389-TBM Doc#:1 Filed:03/23/21                                       Entered:03/23/21 15:10:35 Page14 of 34
Debtor    Strasburg Pharms LLC                                                                            Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       March 23, 2021
                                                    MM / DD / YYYY


                              X   /s/ Brad J. Wyatt                                                              Brad J. Wyatt
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Manager




18. Signature of attorney     X   /s/ Jon B. Clarke                                                                Date March 23, 2021
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Jon B. Clarke
                                  Printed name

                                  Jon B. Clarke, P.C.
                                  Firm name


                                  18 S Wilcox St Ste 200
                                  Castle Rock, CO 80104-1968
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (303) 779-0600                  Email address         jclarke@clarkepclaw.com

                                  00535 CO
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case:21-11389-TBM Doc#:1 Filed:03/23/21          Entered:03/23/21 15:10:35 Page15 of 34




                     VOLUNTARY PETITION 11 U.S.C. §1116(1)(B) STATEMENT




 QUESTION #8:        FEDERAL INCOME TAX RETURNS



 2019 AND 2020 FEDERAL INCOME TAX RETURNS HAVE NOT BEEN FILED (NO PROFIT)



 THIS STATEMENT MADE UNDER PENALTY OF PERJURY.
       Case:21-11389-TBM Doc#:1 Filed:03/23/21                  Entered:03/23/21 15:10:35 Page16 of 34

11:40 AM                                     STRASBURG PHARMS LLC
03/22/21                                            Balance Sheet
Accrual Basis                                     As of December 31, 2020

                                                                             Dec 31, 20
                ASSETS
                  Current Assets
                    Checking/Savings
                       Cash Account                                                          1,363.38
                       MVBofC Operating Account                                             -9,267.24

                     Total Checking/Savings                                                 -7,903.86

                     Accounts Receivable
                       Accounts Receivable                                                253,225.00

                     Total Accounts Receivable                                            253,225.00

                     Other Current Assets
                       Accum.Deprec. Chemistry Equip                                          -551.97
                       Allowance for Doubtful Accounts                                    -252,775.00

                     Total Other Current Assets                                           -253,326.97

                  Total Current Assets                                                      -8,005.83

                  Fixed Assets
                     Accum.Deprec. Farm Equipment                                         -48,051.59
                     Accum.Deprec. Greenhouses                                            -71,698.86
                     Chemistry Equipment                                                    1,024.37
                     Farm Tools and Equipment                                              86,529.38
                     Greenhouses                                                          230,476.22
                     Right of Use Assets
                        Right of Use Assets - Acc Dep                         -56,483.63
                        Right of Use Assets - Other                           180,517.00

                     Total Right of Use Assets                                            124,033.37

                  Total Fixed Assets                                                      322,312.89

                  Other Assets
                    Due to SMBT                                                         -62,400.00
                    Inventory                                                         2,055,327.78

                  Total Other Assets                                                  1,992,927.78

                TOTAL ASSETS                                                          2,307,234.84

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                         Accounts Payable
                             Accounts Payable                                             345,890.10

                        Total Accounts Payable                                            345,890.10

                        Credit Cards
                          Bank of America 2297                                              25,395.14

                        Total Credit Cards                                                  25,395.14

                        Other Current Liabilities
                          Accrued Interest                                                  1,736.25
                          Accrued Interest - Mac5                                          46,706.44
                          Accrued Liabilities                                              53,515.40
                          Customer Deposit                                                 25,000.00
                          Lease liability                                                 135,981.57

                        Total Other Current Liabilities                                   262,939.66

                     Total Current Liabilities                                            634,224.90

                     Long Term Liabilities
                       Due to MAC5
                          Due to MAC5 - discount                              -384,345.93


                                                                                                         Page 1
       Case:21-11389-TBM Doc#:1 Filed:03/23/21                   Entered:03/23/21 15:10:35 Page17 of 34

11:40 AM                                    STRASBURG PHARMS LLC
03/22/21                                             Balance Sheet
Accrual Basis                                      As of December 31, 2020

                                                                              Dec 31, 20
                           Due to MAC5 - Other                                 870,564.91

                        Total Due to MAC5                                                  486,218.98

                        Due to/from CannaOil                                               305,415.15
                        Due to/from CBD Global Sciences                                     12,882.97
                        Due to/from Global NV Corp                                         286,361.82
                        Due to/from Global Sciences                                         47,671.17
                        Due to/from SMBT                                                    28,866.81
                        Loans Payable                                                        2,000.00
                        Notes Payable - Land                                                -2,663.28
                        Notes Payable - MAC5                                                 7,500.00

                     Total Long Term Liabilities                                       1,174,253.62

                  Total Liabilities                                                    1,808,478.52

                  Equity
                    Contributed Surplus                                                  498,741.60
                    Member's Equity                                                      774,216.07
                    Retained Earnings                                                    428,840.27
                    Net Income                                                        -1,203,041.62

                  Total Equity                                                             498,756.32

                TOTAL LIABILITIES & EQUITY                                             2,307,234.84




                                                                                                          Page 2
       Case:21-11389-TBM Doc#:1 Filed:03/23/21               Entered:03/23/21 15:10:35 Page18 of 34

11:38 AM                                  STRASBURG PHARMS LLC
03/22/21                                            Profit & Loss
Accrual Basis                             January through December 2020

                                                                              Jan - Dec 20
                  Ordinary Income/Expense
                    Income
                       Bank Credit                                                    1,091.83
                       Crop Sales                                                    15,918.63
                       Crops Produced                                                     0.00

                    Total Income                                                     17,010.46

                    Expense
                      Accretion Expense                                              63,055.32
                      Bank Service Charges                                            3,934.31
                      Contract Exp-Labor Temp Harvest                                   187.50
                      Contract Expense - Farm Labor                                  49,877.11
                      Contract Expense - Temp Labor                                  14,023.49
                      Cost of Goods Sold                                              1,529.60
                      Crop Sales Commission                                           1,856.84
                      customer Refund                                                  -195.00
                      Depreciation Expense                                           72,156.97
                      Expense Reimbursement                                           4,203.29
                      Farm Equipment Rental                                          37,249.68
                      Farm Labor                                                     27,760.00
                      Fertilizers and Lime                                              219.55
                      Gain on settlement of debt                                     -2,260.00
                      Gasoline, Fuel and Oil                                         -4,664.59
                      Growing Supplies                                                3,780.30

                       Interest Expense                                             104,541.98
                       labor Charges                                                  6,566.04
                       Late Fees                                                      5,074.46
                       Legal Fees                                                     1,772.50
                       Licensing & Permits                                            2,261.64
                       Marketing                                                        262.98
                       Marketing Expense                                                277.50
                       Office Supplies                                                   90.53
                       Plant Testing                                                    825.00
                       Postage and Delivery                                             428.66
                       Processing Expense                                               500.00
                       Property Tax                                                     360.27
                       Rent Expense                                                  69,309.85
                       Small Tools and Equipment                                      2,319.58
                       Software Expense                                               4,176.24
                       Soil and Nutrients                                               132.54
                       Telephone Expense                                              1,168.70
                       Trash Haul Away                                               12,484.00
                       Travel expense                                                 8,594.97
                       Utilities                                                     32,452.08
                       Water Supply                                                   5,000.00
                       Write-down of inventory                                      518,578.00
                       Write-off property deposit                                   171,660.19

                    Total Expense                                                 1,221,552.08

                  Net Ordinary Income                                            -1,204,541.62

                  Other Income/Expense
                    Other Expense
                       Ask My Accountant                                             -1,500.00

                    Total Other Expense                                              -1,500.00

                  Net Other Income                                                    1,500.00

                Net Income                                                       -1,203,041.62




                                                                                                      Page 1
        Case:21-11389-TBM Doc#:1 Filed:03/23/21                                       Entered:03/23/21 15:10:35 Page19 of 34




    Fill in this information to identify the case:

Debtor name       Strasburg Pharms LLC

United States Bankruptcy Court for the:      DISTRICT OF COLORADO, DENVER DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)
              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
              Schedule H: Codebtors (Official Form 206H)
              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       March 23, 2021                    X /s/ Brad J. Wyatt
                                                             Signature of individual signing on behalf of debtor

                                                              Brad J. Wyatt
                                                              Printed name

                                                              Manager
                                                              Position or relationship to debtor
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                   Entered:03/23/21 15:10:35 Page20 of 34

            Fill in this information to identify the case:

 Debtor name          Strasburg Pharms LLC

 United States Bankruptcy Court for the:           DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number
                     Mountain View Bank of Commerce -
            3.1.     Strasburg                                            Checking                           6210                                   $21,868.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $21,868.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
      Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                         40,000.00    -                                 0.00 = ....                            $40,000.00
                                             face amount                       doubtful or uncollectible accounts




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                     Entered:03/23/21 15:10:35 Page21 of 34

 Debtor         Strasburg Pharms LLC                                                          Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                        $40,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
    Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Farm Tools & Equipment : SEE ATTACHED
           EXHIBIT B-30                                                              $534,047.00     YE 2020 book val                 $534,047.00



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6


 33.       Total of Part 6.                                                                                                       $534,047.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
           No
            Yes.     Is any of the debtor's property stored at the cooperative?
                         No
                         Yes
 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
           No
            Yes. Book value                                    Valuation method                          Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
           No
            Yes
 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
           No
            Yes

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                       Entered:03/23/21 15:10:35 Page22 of 34

 Debtor         Strasburg Pharms LLC                                                            Case number (If known)
                Name

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    No.     Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
    Yes Fill in the information below.
           General description                                                  Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers (i.e.,         debtor's interest      for current value        debtor's interest
           VIN, HIN, or N-number)                                               (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
           homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           CNH TRACTOR $1 LEASE PURCHASE @
           $3672/MONTH                                                                 $130,000.00                                       $130,000.00



 51.       Total of Part 8.                                                                                                          $130,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
           No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
           No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                      Nature and extent   Net book value of      Valuation method used   Current value of
           property                                         of debtor's         debtor's interest      for current value       debtor's interest
           Include street address or other                  interest in         (Where available)
           description such as Assessor                     property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.
           55.1. 3091 S County Rd,
                    Strasburg, CO 80136
                    Eleven Greenhouses                      Fee Simple                 $158,777.00     Cost Approach                     $158,777.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
         Case:21-11389-TBM Doc#:1 Filed:03/23/21                                      Entered:03/23/21 15:10:35 Page23 of 34

 Debtor         Strasburg Pharms LLC                                                          Case number (If known)
                Name



            55.2.   3091 S County Rd,
                    Strasburg, CO 80136
                    METAL BUILDING
                    (LEASED) @
                    $3,000/MONTH                                                            $0.00                              $0.00



 56.        Total of Part 9.                                                                                           $158,777.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case:21-11389-TBM Doc#:1 Filed:03/23/21                                                            Entered:03/23/21 15:10:35 Page24 of 34

 Debtor           Strasburg Pharms LLC                                                                                 Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $21,868.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $40,000.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                      $534,047.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $130,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                          $158,777.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $725,915.00           + 91b.              $158,777.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $884,692.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                       page 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                     Case:21-11389-TBM Doc#:1 Filed:03/23/21   Entered:03/23/21 15:10:35 Page25 of 34


Strasburg                                                  Original Cost     YE 2020 Book Value

Farm Tools & Equipment
Shipping container                                         $      5,903.89   $             409.24
Row mulcher and planter                                    $      8,043.65   $             557.57
A/C Unit                                                   $      2,999.45   $             207.91
Wood chipper                                               $        500.00   $              34.66
2015 TAR-RIVER TRRXT-088                                   $      4,336.50   $             300.60
Water risers                                               $      2,141.61   $             148.45
Mulching equipment                                         $     20,171.00   $           4,485.65
Heaters and pump                                           $      1,199.00   $             392.37
Freezer                                                    $      2,746.41   $             898.76
Freezer                                                    $      2,746.41   $             898.76
Rototiller                                                 $        787.13   $             275.15
Generator for well                                         $      7,500.00   $           3,075.41
ATV                                                        $      2,300.00   $             906.63
Well pump                                                  $     10,358.87   $           3,621.07
14 tracking trailers                                       $     18,041.10   $           6,709.03
Trailer upgrades                                           $      8,712.12   $           3,434.21
Leaf harvesting machine                                    $      4,000.00   $           1,576.75
Power tranformer                                           $      9,319.00   $           3,673.43
3-Row Mulcher                                              $     23,546.00   $          11,908.39
Plug Tray                                                  $      4,465.19   $           2,258.27
Irrigation pond                                            $      4,484.20   $           2,267.88
Propagation Machine                                        $     64,130.00   $          32,433.75
Well pump and installation                                 $     11,561.70   $           5,847.33
Attachment for Mulcher                                     $     13,445.00   $           6,799.81
Grow Light                                                 $        901.36   $             651.23
Climate Control Design                                     $      1,672.23   $           1,261.49
Greenhouse shelving                                        $     17,925.00   $          13,522.17
Grow Light                                                 $        537.28   $             405.31
Rain Flo                                                   $        948.20   $             745.52
Western Irrigiation                                        $     15,994.74   $          12,575.86
Grow Geneation                                             $      1,200.00   $             981.75
                      Case:21-11389-TBM Doc#:1 Filed:03/23/21   Entered:03/23/21 15:10:35 Page26 of 34


The Trimmer Street                                          $      2,849.56 $        2,331.30


Greenhouses
11 Greenhouses built on 30 acre parcel                      $    141,678.51   $     94,452.34
(straight-line 15 years)                                    $     39,672.53   $     28,337.52
                                                            $     13,710.21   $     10,546.31
Upgrades for 5 or the 11 greenhouses                        $     13,498.64   $     11,248.87
                                                            $     21,916.33   $     18,263.61

Lease assets
Tractor Lease                                               $     75,219.32 $       52,813.58
Challenger Lease                                            $     22,398.25 $       14,255.50
Havasim Rental                                              $     82,899.52 $       68,270.20

Chemistry Equipment
Fractionator                                                $      1,024.37 $          518.08

CannaOil
Property, Plant and Equipment Depreciation Schedule
June 30, 2020

Farm Equipment


Global NV
Property, Plant and Equipment Depreciation Schedule
June 30, 2020

Machinery and equipment
Delta seprations extraction equipment                       $    152,424.50 $      109,745.64

Consolidated Total                                                            $    534,047.36
         Case:21-11389-TBM Doc#:1 Filed:03/23/21                                    Entered:03/23/21 15:10:35 Page27 of 34

          Fill in this information to identify the case:

 Debtor name        Strasburg Pharms LLC

 United States Bankruptcy Court for the:           DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                             12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

     No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                             Entered:03/23/21 15:10:35 Page28 of 34

    Fill in this information to identify the case:

 Debtor name         Strasburg Pharms LLC

 United States Bankruptcy Court for the:           DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $1,504.00
           Air Care, Inc.                                                      Contingent
                                                                               Unliquidated
           PO Box 352                                                          Disputed
           Lamar, CO 81052-0352
                                                                              Basis for the claim:
           Date(s) debt was incurred 2020 - 2021
           Last 4 digits of account number 1264                               Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $4,547.00
           BagCorp                                                             Contingent
                                                                               Unliquidated
           5858 Westheimer Rd Ste 500                                          Disputed
           Houston, TX 77057-5645
                                                                              Basis for the claim:
           Date(s) debt was incurred 2019 - 2021
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                         $90.00
           Bijou Telephone                                                     Contingent
                                                                               Unliquidated
           1070 US Highway 36                                                  Disputed
           Byers, CO 80103-9707
                                                                              Basis for the claim:
           Date(s) debt was incurred 2020 - 2021
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $625.00
           Botanacor                                                           Contingent
                                                                               Unliquidated
           1301 S Jason St Unit K                                              Disputed
           Denver, CO 80223-3495
                                                                              Basis for the claim:
           Date(s) debt was incurred 2019 - 2020
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                       G26753
          Case:21-11389-TBM Doc#:1 Filed:03/23/21                                           Entered:03/23/21 15:10:35 Page29 of 34

 Debtor      Strasburg Pharms LLC                                                                    Case number (if known)
             Name

 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $3,672.00
          CNH                                                               Contingent
                                                                            Unliquidated
          PO Box 71264                                                      Disputed
          Philadelphia, PA 19176-6264
                                                                           Basis for the claim:
          Date(s) debt was incurred 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $3,000.00
          Craig, Amber                                                      Contingent
                                                                            Unliquidated
          PO Box 713                                                        Disputed
          Strasburg, CO 80136-0713
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $7,858.00
          Denali Law Firm LLC                                               Contingent
                                                                            Unliquidated
          8958 Southhurst St                                                Disputed
          Littleton, CO 80129-2785
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2020
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $6,879.00
          Enviro Gas                                                        Contingent
                                                                            Unliquidated
          125 W Bridge St # F                                               Disputed
          Brighton, CO 80601-2834
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    unknown
          Havasim                                                           Contingent
                                                                            Unliquidated
          1142 Amanda                                                       Disputed
          Canyon Lake, TX 78133-5344
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $4,166.00
          Havasim                                                           Contingent
                                                                            Unliquidated
          1142 Amanda                                                       Disputed
          Canyon Lake, TX 78133-5344
                                                                           Basis for the claim:
          Date(s) debt was incurred 2020 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $87,216.00
          Hixson Farms                                                      Contingent
                                                                            Unliquidated
          7943 County Road Dd                                               Disputed
          Lamar, CO 81052-9700
                                                                           Basis for the claim:
          Date(s) debt was incurred 2020 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 2 of 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case:21-11389-TBM Doc#:1 Filed:03/23/21                                           Entered:03/23/21 15:10:35 Page30 of 34

 Debtor      Strasburg Pharms LLC                                                                    Case number (if known)
             Name

 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $1,540.00
          IREA                                                              Contingent
                                                                            Unliquidated
          PO Box A 5496 N US Hwy 85                                         Disputed
          Sedalia, CO 80135-0220
                                                                           Basis for the claim:
          Date(s) debt was incurred 2020 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     unknown
          Mile High Commissary                                              Contingent
                                                                            Unliquidated
          22730 E Prentice Pl                                               Disputed
          Aurora, CO 80015-6545
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2020
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $1,162.00
          Premier Portables                                                 Contingent
                                                                            Unliquidated
          PO Box 9                                                          Disputed
          Byers, CO 80103-0009
                                                                           Basis for the claim:
          Date(s) debt was incurred 2020 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $949.00
          Rain Flo                                                          Contingent
                                                                            Unliquidated
          929 Reading Rd                                                    Disputed
          East Earl, PA 17519-9314
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2020
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $112,683.00
          RFMC LLC                                                          Contingent
                                                                            Unliquidated
          803 S 1st St                                                      Disputed
          Rocky Ford, CO 81067-2301
                                                                           Basis for the claim:
          Date(s) debt was incurred 2019 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $1,596.00
          Swims Disposal                                                    Contingent
                                                                            Unliquidated
          PO Box 411                                                        Disputed
          Byers, CO 80103-0411
                                                                           Basis for the claim:
          Date(s) debt was incurred 2020 - 2021
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $7,868.00
          Wagner Equipment                                                  Contingent
                                                                            Unliquidated
          PO Box 919000                                                     Disputed
          Denver, CO 80291-9000
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                          Entered:03/23/21 15:10:35 Page31 of 34

 Debtor       Strasburg Pharms LLC                                                                   Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $14,508.00
           Western Irrigation                                               Contingent
                                                                            Unliquidated
           2990 Morton Rd                                                   Disputed
           Garden City, KS 67846-8380
                                                                           Basis for the claim:
           Date(s) debt was incurred 2019 - 2021
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.20      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $3,726.00
           Xcel Energy                                                      Contingent
                                                                            Unliquidated
           P O Box 9477                                                     Disputed
           Minneapolis, MN 55484-0001
                                                                           Basis for the claim:
           Date(s) debt was incurred 2020 - 2021
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                    related creditor (if any) listed?               account number, if
                                                                                                                                                    any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.        $                             0.00
 5b. Total claims from Part 2                                                                          5b.    +   $                       263,589.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.        $                          263,589.00




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
         Case:21-11389-TBM Doc#:1 Filed:03/23/21                                        Entered:03/23/21 15:10:35 Page32 of 34

          Fill in this information to identify the case:

 Debtor name        Strasburg Pharms LLC

 United States Bankruptcy Court for the:           DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                     CNH Tractor (fmv
             lease is for and the nature of                 $130K) Lease
             the debtor's interest                          Agreement @
                                                            $1,962/Month Dollar
                                                            Buyout Indefinite
                 State the term remaining
                                                                                        CNH
               List the contract number of                                              PO Box 71264
                any government contract                                                 Philadelphia, PA 19176-6264


 2.2.        State what the contract or                     Metal Building Lease
             lease is for and the nature of                 at $3,000/MONTH
             the debtor's interest                          EXPIRES April 30 2021

                                                            Negative Equity
                 State the term remaining
                                                                                        Craig, Amber
               List the contract number of                                              PO Box 713
                any government contract                                                 Strasburg, CO 80136-0713


 2.3.        State what the contract or                     Eleven Greenhouses
             lease is for and the nature of                 LEASE AGREEMENT
             the debtor's interest                          @ $2,971 indefinite

                 State the term remaining
                                                                                        Havasim
               List the contract number of                                              1142 Amanda
                any government contract                                                 Canyon Lake, TX 78133-5344




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case:21-11389-TBM Doc#:1 Filed:03/23/21                                Entered:03/23/21 15:10:35 Page33 of 34

          Fill in this information to identify the case:

 Debtor name        Strasburg Pharms LLC

 United States Bankruptcy Court for the:           DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                   Name                            Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code


    2.2                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code


    2.3                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code


    2.4                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City                State      Zip Code




Official Form 206H                                                        Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case:21-11389-TBM Doc#:1 Filed:03/23/21                                                                        Entered:03/23/21 15:10:35 Page34 of 34

            Fill in this information to identify the case:

 Debtor name            Strasburg Pharms LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO, DENVER DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $          158,777.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $          725,915.00

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $          884,692.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$          263,589.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             263,589.00




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
